Citation Nr: 1041235	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-38 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for multiple myeloma.

2.  Entitlement to service connection for multiple myeloma.

3.  Entitlement to an increased rate of special monthly pension 
(SMP) on the basis of the need for aid and attendance of another 
person.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and D.R.



ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1946 to November 
1946, from June 1951 to May 1952, and from February 1954 to 
November 1971, including service in the Republic of Vietnam.  He 
received the Combat Infantry Badge.

These matters come before the Board of Veterans' Appeals (Board) 
from April 2006 and June 2009 rating decisions of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  In the April 2006 decision, the RO denied entitlement 
to SMP based on the need for aid and attendance.  In the June 
2009 decision, the RO denied the Veteran's petition to reopen the 
claim for service connection for multiple myeloma as new and 
material evidence had not been submitted.

In April 2010, the Vice Chairman of the Board granted a motion to 
advance this appeal on its docket pursuant to 38 C.F.R. 
§ 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In May 2010, the Board remanded these matters to schedule the 
Veteran for a Board hearing before a Veterans Law Judge.

The Veteran testified before the undersigned at a September 2010 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.


FINDINGS OF FACT

1.  In an August 2002 rating decision, the RO denied the 
Veteran's claim for service connection for multiple myeloma as 
there was no medical evidence that the disability had been 
diagnosed.

2.  Evidence received since the August 2002 RO decision includes 
information that was not previously considered and which relates 
to an unestablished fact necessary to substantiate the claim, the 
absence of which was the basis of the previous denial. 

3.  The Veteran served in Vietnam during the Vietnam War era.

4.  The Veteran has been diagnosed as having multiple myeloma, 
which has been present to a compensable degree.

5.  The Veteran's service-connected disabilities render him so 
helpless as to be in need of regular aid and attendance of 
another person.  He requires assistance with mobility, eating, 
dressing, bathing, and toileting, and requires regular care or 
assistance against dangers in his daily environment.


CONCLUSIONS OF LAW

1.  The RO's August 2002 rating decision that denied the claim 
for service connection for multiple myeloma is final.  38 
U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2010).

2.  The evidence received since the August 2002 decision is new 
and material and sufficient to reopen the claim for service 
connection for multiple myeloma.  38 U.S.C.A. §§ 5107(b), 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for service connection for multiple myeloma are 
met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§  3.303, 3.307, 3.309(e), 4.118, Diagnostic 
Codes (DCs) 7799-7703 (2010).
4.  The criteria for SMP based upon the need for regular aid and 
attendance of another person have been met.  38 U.S.C.A. 
§§ 1114(l), 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.351, 
3.352 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

In light of the Board's favorable decision in reopening and 
granting the claim for service connection for multiple myeloma 
and the claim for SMP based on the need for regular aid and 
attendance of another person, the claims are substantiated, and 
there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 
362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).

Analysis

Petition to Reopen

Generally, an RO decision denying a claim which has become final 
may not thereafter be reopened and allowed.  38 U.S.C.A. § 
7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for 
purposes of determining whether it is new and material.  Savage 
v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence 
has been presented to reopen a claim, the evidence for 
consideration is that which has been presented or secured since 
the last time the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The RO denied the Veteran's claim for service connection for 
multiple myeloma in August 2002 as there was no medical evidence 
that the disability had been diagnosed.  See Brammer v. 
Derwinski, 3 Vet. App.223, 225 (1992).  The Veteran was notified 
of the RO's decision, he did not appeal, and the August 2002 
decision; therefore, became final.  See 38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. §§ 3.104, 20.302, 20.1103.

Pertinent new evidence received since the August 2002 denial 
includes VA treatment records, a November 2007 statement from 
Ross McFarland, M.D., a January 2008 VA examination report, and 
an August 2008 examination report from Alyssa C. Perroy.  As this 
additional evidence reveals that the Veteran has been diagnosed 
as having multiple myeloma, the evidence is new and material and 
the Veteran's claim is reopened.

Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran, who, during active military service, served in Vietnam 
during the period beginning in January 1962 and ending in May 
1975, is presumed to have been exposed to herbicides.  38 C.F.R. 
§§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected even though there is no record of such disease 
during service: chloracne or other acneform disease consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to a 
degree of 10 percent or more within a year after the last date on 
which the Veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's medical records, including the January 2008 VA 
examination report, reveal that he has been diagnosed as having 
multiple myeloma.  The January 2008 VA examination report also 
indicates that the Veteran underwent chemotherapy and other 
treatment for multiple myeloma in 2007 and that he experienced 
various symptoms such as fever, fatigue, and weakness due to the 
disability.  Thus, the Veteran's multiple myeloma has become 
manifest to a degree of 10 percent or more since service.  See 38 
C.F.R. § 4.118, DCs 7799-7703.

Furthermore, as the Veteran served in Vietnam he is presumed to 
have been exposed to herbicides, including Agent Orange.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

As the Veteran has been diagnosed as having multiple myeloma 
which had become manifest to a degree of 10 percent or more since 
service and he was exposed to herbicides in Vietnam, service 
connection for multiple myeloma is granted on a presumptive 
basis.  38 U.S.C.A. §§ 1110, 1131, 1116; 38 C.F.R. §§ 3.303, 
3.307, 3.309(e).

SMP

SMP at the aid and attendance rate is payable when a veteran is 
helpless or so nearly helpless that he requires the regular aid 
and attendance of another person.  To establish a need for 
regular aid and attendance, a veteran must be blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; a patient in a nursing home because of mental or 
physical incapacity; or show a factual need for aid and 
attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a).

A factual need for aid and attendance includes the inability to 
dress, undress, keep ordinarily clean and presentable, feed 
oneself, or attend to the wants of nature.  It also includes the 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances or either physical or mental incapacity 
that requires care or assistance on a regular basis to protect 
against the hazards or dangers incident to a claimant's daily 
environment.  Also, an individual who is bedridden, as that term 
is defined by regulation, meets the criteria for aid and 
attendance. 38 C.F.R. § 3.352(a).  

The particular personal functions which a veteran is unable to 
perform should be considered in connection with the claimant's 
condition as a whole.  The evidence need only establish that a 
veteran is so helpless as to need regular aid and attendance, not 
constant need.  Determinations that a veteran is so helpless as 
to need regular aid and attendance will not be based solely upon 
an opinion that the veteran's condition requires the veteran to 
be in bed.  They must be based on the actual requirement of 
personal assistance from others.  38 C.F.R. § 3.352(a).  

A veteran must be unable to perform one of the enumerated 
disabling conditions, but a veteran's condition does not have to 
present all of the enumerated disabling conditions.  Turco v. 
Brown, 9 Vet. App. 222, 224 (1996).

The criteria for determining whether a veteran is in need of the 
aid and attendance of another person may be met if he is 
bedridden.  "Bedridden" is defined as a condition that, through 
its essential character, actually requires that a veteran remain 
in bed.  The fact that a veteran has voluntarily taken to bed or 
that a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will not 
suffice.  The performance of the necessary aid and attendance 
service by a relative of the beneficiary or other member of his 
or her household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352.
The Veteran is currently in receipt of SMP at the housebound rate 
under 38 U.S.C.A. § 1114(s) (West 2002).  Service connection is 
currently in effect for the following disabilities: degenerative 
radiculopathy of the bilateral upper and lower extremities; a 
lumbar strain with limitation of motion of the hip, leg pain, and 
arthritis; arthritis of the cervical spine; arteriosclerotic 
heart disease with hypertension; epicondylitis of the right 
elbow; residuals of a cerebrovascular accident; status post 
removal of a sarcoid tumor of the left lower scalp; and a right 
shoulder scar.  The Board has also granted service connection for 
multiple myeloma.  He seeks an increased rate of SMP under 
38 U.S.C.A. § 1114(l) based upon the need for regular aid and 
attendance of another person due to his service-connected 
disabilities.

An April 2005 letter from an advanced registered nurse 
practitioner (ARNP) at the Fort Campbell VA outpatient clinic 
(Fort Campbell) indicates that the Veteran had multiple medical 
problems, including neuroendocrine carcinoma with diffuse 
adenopathy, chronic lower back pain with central canal stenosis 
and multiple bulging discs, peripheral neuropathy, degenerative 
joint disease, coronary artery disease, cardiovascular 
hypertensive disease, and hyperlipidemia.  His functional status 
had diminished to the point where he required assistance with 
standing and ambulating.  Simple tasks of daily living had become 
increasingly difficult and often unobtainable independently.  He 
was able to ambulate approximately 15 to 20 feet with assistance, 
but had to stop at that point due to pain and gait instability.  
Over the previous year, the Veteran had experienced a significant 
decline in his overall functional status and ability to live 
independently.

A May 2005 letter from a physical therapist at the Trover 
Foundation Sports Medicine and Rehabilitation reveals that the 
Veteran was treated for lower back pain and weakness and 
deconditioning following metastatic cancer.  His activity was 
limited by pain, which exacerbated his deconditioned state and 
weakness.  During a March 2005 physical therapy evaluation, he 
had significant lower extremity weakness which contributed to his 
loss of balance and decreased functional status.  He was limited 
in his ability to rise from a chair and sometimes required 2 
people to assist him when he was at his weakest.  He was also 
limited in the distance he could ambulate and was noted to have a 
sudden loss of balance or "giving out" of the knees as a result 
of his deconditioning.  Overall, his ability to function on a 
daily basis was diminished to the point that he had to rely on 
his wife for lifting tasks and at times with his mobility.

A May 2005 letter from James D. Stanton, D.O. reveals that the 
Veteran had been treated over the previous 2 years for pain 
control secondary to metastatic neuroendocrine carcinoma and that 
he had begun to lose the ability to perform activities of daily 
living without help from family and friends.  He used a 
wheelchair for ambulation during the most recent evaluations and 
his wife reported that she had to help him with tasks that 
required walking or standing.  He also had problems with other 
daily activities without the assistance of his wife.  There was 
an indication that his disease process was progressing at an 
accelerated rate and that his activities of daily living would 
not be able to be achieved without assistance.

A June 2005 VA aid and attendance examination report indicates 
that the Veteran reported that he was in a wheelchair 
approximately 60 percent of the time and that he used a walker 
for ambulation around the house.  He was unable to walk without a 
walker because of instability due to symptoms associated with 
peripheral neuropathy in his bilateral upper and lower 
extremities, and he would fall backwards if he attempted to walk 
without the aid of a walker.  He was not hospitalized or 
permanently bedridden and his vision was better than 5/200.  He 
was unable to dress himself due to weakness of his extremities 
and peripheral neuropathy, was unable to bathe without 
assistance, did not do any cooking or cleaning, and watched 
television or read on a typical day.

Examination revealed that the Veteran was in a wheelchair, had 
decreased sensation and strength in the upper and lower 
extremities, and was unable to ambulate without assistance.  He 
was diagnosed as having Hepatitis C, peripheral neuropathy, 
degenerative disc disease of the lumbar spine and cervical spine, 
coronary artery disease, and a history of a removed sarcoid 
tumor.

In a February 2006 letter, the ARNP at Fort Campbell stated that 
the Veteran had metastatic carcinoid tumors, chronic lower back 
pain, peripheral neuropathy, degenerative disc disease, 
degenerative joint disease, and coronary artery disease.  Due to 
the progression of the degenerative disc disease and peripheral 
neuropathy, he required full time assistance at home.  He was 
able to ambulate approximately 40 feet with the use of a personal 
assistant and assistive device.  He required assistance with 
dressing, bathing, and meal preparations and required a 24 hour 
attendant to accomplish his activities of daily living.

In a February 2006 letter, Donald W. Algeo, D.O. from the 
Blanchfield Army Community Hospital stated that the Veteran was 
treated for metastatic neuroendocrine carcinoma and severe 
degenerative joint disease of the spine.  He had experienced a 
steady decline in his ability to do activities of daily living 
(e.g. eating, cleaning, dressing, and ambulating).

The ARNP at Fort Campbell reported in a November 2006 letter that 
the Veteran required aid and attendance secondary to his service-
connected disability of degenerative arthritis of the spine.  He 
had peripheral neuropathy and marked weakness of the bilateral 
upper and lower extremities which was directly related to the 
spinal disability.  His gait was unsteady, he required the use of 
assistive devices for ambulation, and required full time 
assistance at home for his safety, assistance with bathing, 
assistance with dressing, assistance with personal hygiene 
measures, and for his general wellbeing.  

A March 2008 VA aid and attendance examination report indicates 
that the Veteran reported that he was not hospitalized or 
permanently bedridden.  He sat and watched television on a 
typical day, used canes and a motorized scooter for ambulation, 
and was unable to engage in dressing, undressing, bathing, 
grooming, feeding, or toileting without assistance.  

Examination revealed that the Veteran was unable to walk without 
the assistance of another person and that he required a 
wheelchair for ambulation.  His functional impairments were 
permanent.  There was muscle weakness and lack of coordination in 
the lower extremities and he had difficulty standing due to 
weakness and instability.

In an October 2009 report, the ARNP at Fort Campbell reported 
that the Veteran required assistance with bathing, shaving, 
hygiene, dressing/undressing, meal preparation, eating, standing, 
and balancing.  His gait was unstable, he was only able to walk 
up to 30 feet due to weakness, and was at high risk for falls.  
He also experienced urinary incontinence.  Diagnoses of 
metastatic neuroendocrine carcinoma, spinal stenosis, and 
degenerative joint disease were provided.  Overall, the Veteran 
needed assistance with all activities of daily living and would 
have been confined to a long term care facility if his spouse had 
not provided care.

In November 2009 and September 2010 letters, the ARNP at Fort 
Campbell stated that the Veteran had severe functional impairment 
due to his service-connected spinal disease.  He had spinal 
stenosis, persistent lower back pain, peripheral neuropathy with 
pronounced bilateral lower extremity weakness, and urinary 
incontinence.  He was at high risk for falls and required an 
attendant 24 hours a day to meet his care needs and to maximize 
safety.  

He required assistance with mobility, standing, bathing, 
clothing, and toileting.  He was able to feed himself, but only 
if the meals were prepared and set up for him.  An opinion was 
again provided that the Veteran would have required long term 
care placement if he had not received the necessary care from his 
spouse.

The evidence overwhelmingly indicates that the Veteran is in need 
of regular aid and attendance due to his service-connected 
disabilities.  His service-connected lower back disability and 
peripheral neuropathy of the bilateral upper and lower 
extremities, alone, render him unable to perform activities of 
daily living (e.g. walking, standing, dressing/undressing, 
bathing, toileting, eating) without the aid and assistance of 
others due to instability, weakness, and loss of sensation.  

Several opinions reveal that he is at high risk for falls and 
that he would be confined to a long term care facility if he did 
not receive help from his wife.  In other words, he is unable to 
live alone and cannot care for himself in terms of his activities 
of daily living.  Thus, the Board finds that he is in need of the 
regular aid and attendance of another person due to his service-
connected disabilities and SMP on the basis of the need for aid 
and attendance of another person is warranted.  38 U.S.C.A. 
§§ 1114(l), 5107(b); 38 C.F.R. §§ 3.351, 3.352.   



ORDER

New and material evidence has been received, the petition to 
reopen the claim for service connection for multiple myeloma is 
granted.

Entitlement to service connection for multiple myeloma is 
granted.

Entitlement to an increased rate of SMP on the basis of the need 
for aid and attendance of another person is granted.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


